Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff on the 28th day of December 2004 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Attorney General, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 3rd day of February 2005."
Upon consideration of the petition filed by Plaintiff on the 25th day of January 2005 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
 *206 "Denied by order of the Court in conference, this the 3rd day of February 2005."